DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 02/22/2022 in which claims 1-4, 7-10, 13-16 are pending. Claims 5-6 and 11-12 were canceled.

Response to Amendment
Applicant’s Arguments/Remarks filed on 02/22/2022 with respect to amended independent claim 1 have been fully considered and are addressed below. The claims 1-4, 7-10, 13-16 have not overcome the claim rejections as shown below.
Claims 1-4, 7-10, and 13-16 are pending.
Claims 5-6 and 11-12 were canceled.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that Nishio does not include “an identifier of channel state information reference signal (CSI-RS) associated with a best beam of the target cell”, because Nishio merely teaches the beams that exceed a threshold.
Based on amended independent claim 1, further search was conducted and the prior art of Harada was found to disclose the amended features of claim 1. As discussed below in the Office Action, Harada discloses that the measurement results reported by the UE to the base station includes the indices of MRSs resources. The MRSs resources are associated with beam IDs and the MRS is an existing reference signal (i.e. CSI-RS). Additionally, the MRS resource configurations are used by the UE for cell measurement of a neighboring cell (Harada, [0030], [0032], [0044]-[0045], [0069], [0085]). Therefore, Harada discloses the amended feature of “an identifier of channel state information reference signal (CSI-RS) associated with a best beam of the target cell”.

Regarding amended independent claim 1, Applicant further argues that Lin fails to disclose a terminal transmitting a measurement report and performing synchronization with a target cell that received an HO command, which includes CSI-RS configuration, via the SSB. Applicant additionally argues that Lin merely discloses receiving an SS from a plurality of neighboring cells.
Examiner respectfully disagrees. Lin recites in paragraph [0029] “SS blocks can be broadcasted periodically from a base station, and can be used by a UE in an initial access procedure to obtain downlink synchronization and MIB system information”. Therefore, Lin discloses a terminal “performing downlink (DL) synchronization with the target cell based on synchronization signal (SS) blocks”. The transmission of the measurement report and reception of the HO command are recited in limitations other than “performing downlink synchronization with the target cell based on SS blocks”. The features regarding the transmission of the measurement report and reception of the HO command are disclosed by the prior art of Nishio.

Thus, based on the new ground of rejection presented below and the response to the arguments discussed above, the amended independent claim 1 is rendered unpatentable. Independent claims 7, 13, 14, 15 and 15 recite similar distinguishing features as claim 1, therefore is rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (US 2014/0177601), hereinafter “Nishio” in view of Lin et al. (US 20180198585), hereinafter “Lin”, and further in view of Harada et al. (US 2020/0029229), hereinafter “Harada”.

As to claim 1, Nishio teaches a method of performing initial beam alignment during a random access procedure by a terminal (Nishio, Fig. 13, [0167], a method implemented in a communication network including a terminal (UE) during a RACH procedure), the method comprising: 
transmitting, on a serving cell, a measurement report message associated with a target cell, in response to a measurement reporting event triggered (Nishio, Fig. 13, [0168]-[0171], the UE transmits a measurement report for a different cell that is the measurement target to the eNB, where the measurement report is transmitted when the measurement result satisfies a condition, such as higher than a predetermined threshold (Th_crs)); 
receiving, on a serving cell, a handover command message including resource configuration of CSI-RSs for the target cell (Nishio, Fig. 13, [0171], [0177], the UE receives a handover command (ST203) from the eNB, where the handover command includes configuration information and a CSI-RS measurement list indicating CSI measurements and reporting target in a different macro base station that can be a handover destination. [0080]-[0082], Figs. 9, 10 and 12 show that the CSI list includes CSI-RS configurations, where the CSI-RS configuration indicate different resources used for the CSI-RSs); and 
transmitting, on the target cell, a random access preamble corresponding to a CSI-RS which is selected from the CSI-RSs by measuring a subset of the CSI-RSs (Nishio, Fig. 13, [0171]-[0172], [0175]-[0176], the UE transmits a RACH to the handover destination base station (ST 204) after measuring and reporting a CSI-RS from the CSI-RS candidate list that satisfy the measurement reporting condition).

Nishio teaches the claimed limitations as stated above. Nishio does not explicitly teach the following features: regarding claim 1, the measurement report message including at least one of an identifier of a synchronization signal (SS) block associated with a best beam of the target cell or an identifier of channel state information reference signal (CSI-RS) associated with a best beam of the target cell;
performing downlink (DL) synchronization with the target cell based on SS blocks.

However, Lin teaches performing downlink (DL) synchronization with the target cell based on SS blocks (Lin, [0029], Fig. 6A, [0051]-[0053], downlink synchronization is performed during an initial access procedure between a UE and a base station, where the downlink synchronization is performed via SS blocks associated with corresponding beams (SS blocks 621-624 associated with beams 631-634). A beam training process is performed using the Tx beams to determine a best Rx beam between the UE and the base station (TRP)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishio to have the features, as taught by Lin, in order to determine a best beam of the UE for reception from the respective TRP, while measurements can be calculated for different beams for better estimation of a signal quality of a cell (Lin, [0053]).

Nishio and Lin teach the claimed limitations as stated above. Nishio and Lin do not explicitly teach the following features: regarding claim 1, the measurement report message including at least one of an identifier of a synchronization signal (SS) block associated with a best beam of the target cell or an identifier of channel state information reference signal (CSI-RS) associated with a best beam of the target cell.

However, Harada teaches the measurement report message including at least one of an identifier of a synchronization signal (SS) block associated with a best beam of the target cell (Harada, [0028], [0032], [0067]-[0068], the UE reports measurement results to the base station, where the measurement results include the SS block indices used for the measurements. The SS block indices are associated with beams used for the measurements. The measurement results with SS block indices are associated with the highest received quality. The measurement includes cell-level measurements, where the UE detects cells and issues a measurement report) or an identifier of channel state information reference signal (CSI-RS) associated with a best beam of the target cell (Harada, [0030], the UE measures and reports the CSI-RSs, and the network dynamically switches the TRP to use for transmission/reception with the UE based on the reported results. [0032], [0044]-[0045], measurement reports are performed using CSI-RSs for selecting beams. The MRS is an existing reference signal (i.e. CSI-RS). [0069], the UE receives information about configuration of the measurements. [0084], the measurement results reported by the UE to the base station includes the indices of MRSs resources. The MRSs resources are associated with beam IDs. The measurement results with the indices of MRSs resources are associated with the highest received quality. [0085], the MRS resource configurations are used by the UE for cell measurement of a neighboring cell).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishio and Lin to have the features, as taught by Harada, in order to allow the UE to perform cell-level measurements in idle/connected mode, beam-level measurements in connected mode and so on, with little signaling load (Harada, [0049]).

As to claim 2, Nishio teaches wherein the measurement report message includes
a physical cell ID of the target cell (Nishio, [0170], the measurement report includes the cell id that satisfies the measurement reporting condition).

As to claim 3, Nishio teaches wherein the CSI-RS, a reference signal received power (RSRP) of which is above a threshold, is selected (Nishio, Fig. 13, [0169], the UE measures the RSRP for CRS and determines whether the measurement result is higher than a predetermined threshold Th_crs.  Based on the RSRP measurement for CRS being higher than the threshold Th_crs, the UE performs RSRP measurements using a CSI-RS from the CSI-RS candidate list).

As to claim 7, Nishio teaches a terminal for performing initial beam alignment during a random access procedure (Nishio, Fig. 13, [0167], a terminal (UE) performing a method in a communication network during a RACH procedure), the terminal comprising: 
a transceiver (Nishio, Figs. 4 and 7, [0066]-[0070], [0075], the terminal includes a transmitting and receiving sections); and
a processor coupled with the transceiver (Nishio, Figs. 4 and 7, [0066]-[0070], [0075], the terminal includes a control section connected to the transmitting and receiving sections) and configured to control to:
control the transceiver to transmit, on a serving cell, a measurement report message associated with a target cell in response to a measurement reporting event triggered (Nishio, Fig. 13, [0168]-[0171], the UE transmits a measurement report for a different cell that is the measurement target to the eNB, where the measurement report is transmitted when the measurement result satisfies a condition, such as higher than a predetermined threshold (Th_crs)),
control the transceiver to receive, on the serving cell, a handover command message including resource configuration of CSI-RSs for the target cell (Nishio, Fig. 13, [0171], [0177], the UE receives a handover command (ST203) from the eNB, where the handover command includes configuration information and a CSI-RS measurement list indicating CSI measurements and reporting target in a different macro base station that can be a handover destination. [0080]-[0082], Figs. 9, 10 and 12 show that the CSI list includes CSI-RS configurations, where the CSI-RS configuration indicate different resources used for the CSI-RSs), and
control the transceiver to transmit, on the target cell, a random access preamble corresponding to a CSI-RS which is selected from the CSI-RSs by measuring a subset of the CSI-RSs (Nishio, Fig. 13, [0171]-[0172], [0175]-[0176], the UE transmits a RACH to the handover destination base station (ST 204) after measuring and reporting a CSI-RS from the CSI-RS candidate list that satisfy the measurement reporting condition).

Nishio teaches the claimed limitations as stated above. Nishio does not explicitly teach the following features: regarding claim 7, the measurement report message including at least one of an identifier of a synchronization signal (SS) block associated with a best beam of the target cell or an identifier of channel state information reference signal (CSI-RS) associated with a best beam of the target cell,
perform downlink (DL) synchronization with the target cell on SS blocks.

However, Lin teaches perform downlink (DL) synchronization with the target cell on synchronization signal (SS) blocks (Lin, [0029], Fig. 6A, [0051]-[0053], downlink synchronization is performed during an initial access procedure between a UE and a base station, where the downlink synchronization is performed via SS blocks associated with corresponding beams (SS blocks 621-624 associated with beams 631-634). A beam training process is performed using the Tx beams to determine a best Rx beam between the UE and the base station (TRP)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishio to have the features, as taught by Lin, in order to determine a best beam of the UE for reception from the respective TRP, while measurements can be calculated for different beams for better estimation of a signal quality of a cell (Lin, [0053]).

Nishio and Lin teach the claimed limitations as stated above. Nishio and Lin do not explicitly teach the following features: regarding claim 7, the measurement report message including at least one of an identifier of a synchronization signal (SS) block associated with a best beam of the target cell or an identifier of channel state information reference signal (CSI-RS) associated with a best beam of the target cell.

However, Harada teaches the measurement report message including at least one of an identifier of a synchronization signal (SS) block associated with a best beam of the target cell (Harada, [0028], [0032], [0067]-[0068], the UE reports measurement results to the base station, where the measurement results include the SS block indices used for the measurements. The SS block indices are associated with beams used for the measurements. The measurement results with SS block indices are associated with the highest received quality. The measurement includes cell-level measurements, where the UE detects cells and issues a measurement report) or an identifier of channel state information reference signal (CSI-RS) associated with a best beam of the target cell (Harada, [0030], the UE measures and reports the CSI-RSs, and the network dynamically switches the TRP to use for transmission/reception with the UE based on the reported results. [0032], [0044]-[0045], measurement reports are performed using CSI-RSs for selecting beams. The MRS is an existing reference signal (i.e. CSI-RS). [0069], the UE receives information about configuration of the measurements. [0084], the measurement results reported by the UE to the base station includes the indices of MRSs resources. The MRSs resources are associated with beam IDs. The measurement results with the indices of MRSs resources are associated with the highest received quality. [0085], the MRS resource configurations are used by the UE for cell measurement of a neighboring cell).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishio and Lin to have the features, as taught by Harada, in order to allow the UE to perform cell-level measurements in idle/connected mode, beam-level measurements in connected mode and so on, with little signaling load (Harada, [0049]).

As to claim 8, Nishio teaches wherein the measurement report message includes a physical cell ID of the target cell (Nishio, [0170], the measurement report includes the cell id that satisfies the measurement reporting condition).

As to claim 9, Nishio teaches wherein the CSI-RS, a reference signal received power (RSRP) of which is above a threshold, is selected (Nishio, Fig. 13, [0169], the UE measures the RSRP for CRS and determines whether the measurement result is higher than a predetermined threshold Th_crs.  Based on the RSRP measurement for CRS being higher than the threshold Th_crs, the UE performs RSRP measurements using a CSI-RS from the CSI-RS candidate list).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (US 2014/0177601), hereinafter “Nishio” in view of Lin et al. (US 20180198585), hereinafter “Lin”, and further in view of Harada et al. (US 2020/0029229), hereinafter “Harada”, and further in view of Cheng et al. (US 2015/0223245), hereinafter “Cheng”.

Nishio, Lin and Harada teach the claimed limitations as stated above. Nishio, Lin and Harada do not explicitly teach the following features: regarding claim 4, wherein the resource configuration of the CSI-RSs for the target cell includes at least one of: resource configuration for non-zero power (NZP) CSI-RSs for the target cell and resource configuration for interference measurement (IM) CSI-RSs.

As to claim 4, Cheng teaches wherein the resource configuration of the CSI-RSs for the target cell includes at least one of: resource configuration for non-zero power (NZP) CSI-RSs for the target cell (Cheng, [0098]-[0099], the network coordinates the configuration of NZP CSI-RS resource of each target cell, based on this configuration the UE perform RSRP measurements on the NZP CSI-RS resources for the target cell) and resource configuration for interference measurement (IM) CSI-RSs.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishio, Lin and Harada to have the features, as taught by Cheng, in order to achieve orthogonal CSI-RS resource allocation within the cluster of cells and allow the UE to perform independent cell identification and measurements (Cheng, [0098]-[0099]).

Nishio, Lin and Harada teach the claimed limitations as stated above. Nishio, Lin and Harada do not explicitly teach the following features: regarding claim 10, wherein the resource configuration of the CSI-RSs for the target cell includes at least one of: resource configuration for non-zero power (NZP) CSI-RSs for the target cell and resource configuration for interference measurement (IM) CSI-RSs.

As to claim 10, Cheng teaches wherein the resource configuration of the CSI-RSs for the target cell includes at least one of: resource configuration for non-zero power (NZP) CSI-RSs for the target cell (Cheng, [0098]-[0099], the network coordinates the configuration of NZP CSI-RS resource of each target cell, based on this configuration the UE perform RSRP measurements on the NZP CSI-RS resources for the target cell) and resource configuration for interference measurement (IM) CSI-RSs.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishio, Lin and Harada to have the features, as taught by Cheng, in order to achieve orthogonal CSI-RS resource allocation within the cluster of cells and allow the UE to perform independent cell identification and measurements (Cheng, [0098]-[0099]).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (US 2014/0177601), hereinafter “Nishio” in view of Lin et al. (US 20180198585), hereinafter “Lin”, and further in view of Bufe et al. (US 2012/0287902), hereinafter “Bufe” and further in view of Harada et al. (US 2020/0029229), hereinafter “Harada”.

As to claim 13, Nishio teaches a method by a source base station (Nishio, Fig. 13, [0167], a method implemented in a communication network including a macro base station (eNB)), the method comprising: 
receiving, on a serving cell from a terminal, a measurement report message associated with a target cell in response to a measurement reporting (Nishio, Fig. 13, [0168]-[0171], the UE transmits a measurement report for a different cell that is the measurement target to the eNB, where the measurement report is transmitted when the measurement result satisfies a condition, such as higher than a predetermined threshold (Th_crs)); and 
transmitting, on the serving cell to the terminal, a handover command message including resource configuration of CSI-RSs for the target cell (Nishio, Fig. 13, [0171], [0177], the UE receives a handover command (ST203) from the eNB, where the handover command includes configuration information and a CSI-RS measurement list indicating CSI measurements and reporting target in a different macro base station that can be a handover destination. [0080]-[0082], Figs. 9, 10 and 12 show that the CSI list includes CSI-RS configurations, where the CSI-RS configuration indicate different resources used for the CSI-RSs), 
wherein a random access preamble transmitted from the terminal to the target cell corresponds to a CSI-RS which is selected from the CSI-RSs by measuring a subset of the CSI- RSs (Nishio, Fig. 13, [0171]-[0172], [0175]-[0176], the UE transmits a RACH to the handover destination base station (ST 204) after measuring and reporting a CSI-RS from the CSI-RS candidate list that satisfy the measurement reporting condition).

Nishio teaches the claimed limitations as stated above. Nishio does not explicitly teach the following underlined features: regarding claim 13, 
the measurement report message including at least one of an identifier of a synchronization signal (SS) block associated with a best beam of the target cell or an identifier of channel state information reference signal (CSI-RS) associated with a best beam of the target cell;
obtaining, from a target base station, a radio resource control (RRC) reconfiguration message of the target cell; and 
transmitting, on the serving cell to the terminal, a handover command message including resource configuration for the target cell, based on the obtained RRC reconfiguration message of the target cell.

However, Bufe teaches obtaining, from a target base station, a radio resource control (RRC) reconfiguration message of the target cell (Bufe, Fig. 1, [0024], the target eNB transmits to the source eNB a handover request acknowledgement message which contains a RRC Connection Reconfiguration message (step S2-3)); and 
transmitting, on the serving cell to the terminal, a handover command message including resource configuration for the target cell, based on the obtained RRC reconfiguration message of the target cell (Bufe, Fig. 1, [0024]-[0026], based on the RRC Connection Reconfiguration message obtained from the target eNB, the source eNB transmits a Handover command message to the UE, where the Handover command message includes an information element indicating usage of one of the first signaling and the second signaling scheme).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishio to have the features, as taught by Bufe, in order to assist the target eNB in making the decision between different signaling and avoiding a complicated network, and thus, avoiding a complicated operation and management (O&M) configuration effort (Bufe, [0009]-[0012]).

Nishio and Bufe teach the claimed limitations as stated above. Nishio and Bufe do not explicitly teach the following features: regarding claim 13, the measurement report message including at least one of an identifier of a synchronization signal (SS) block associated with a best beam of the target cell or an identifier of channel state information reference signal (CSI-RS) associated with a best beam of the target cell.

However, Harada teaches the measurement report message including at least one of an identifier of a synchronization signal (SS) block associated with a best beam of the target cell (Harada, [0028], [0032], [0067]-[0068], the UE reports measurement results to the base station, where the measurement results include the SS block indices used for the measurements. The SS block indices are associated with beams used for the measurements. The measurement results with SS block indices are associated with the highest received quality. The measurement includes cell-level measurements, where the UE detects cells and issues a measurement report) or an identifier of channel state information reference signal (CSI-RS) associated with a best beam of the target cell (Harada, [0030], the UE measures and reports the CSI-RSs, and the network dynamically switches the TRP to use for transmission/reception with the UE based on the reported results. [0032], [0044]-[0045], measurement reports are performed using CSI-RSs for selecting beams. The MRS is an existing reference signal (i.e. CSI-RS). [0069], the UE receives information about configuration of the measurements. [0084], the measurement results reported by the UE to the base station includes the indices of MRSs resources. The MRSs resources are associated with beam IDs. The measurement results with the indices of MRSs resources are associated with the highest received quality. [0085], the MRS resource configurations are used by the UE for cell measurement of a neighboring cell).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishio and Bufe to have the features, as taught by Harada, in order to allow the UE to perform cell-level measurements in idle/connected mode, beam-level measurements in connected mode and so on, with little signaling load (Harada, [0049]).

As to claim 14, Nishio teaches a method by a target base station (Nishio, Fig. 13, [0167], a method implemented in a communication network including a target cell), the method comprising: 
receiving, on the target cell from a terminal, a random access preamble corresponding to a channel state information reference signal (CSI-RS) which is selected from CSI-RSs for the target cell by measuring a subset of the CSI-RSs for the target cell (Nishio, Fig. 13, [0171]-[0172], [0175]-[0176], the UE transmits a RACH to the handover destination base station (ST 204) after measuring and reporting a CSI-RS from the CSI-RS candidate list that satisfy the measurement reporting condition), 
wherein the random access preamble is received after a handover command message including resource configuration of the CSI-RSs for the target cell is transmitted on a serving cell from the source base station to the terminal (Nishio, Fig. 13, [0171]-[0172], [0175]-[0177], the target cell received the RACH from the UE (ST204) after the UE receives a handover command message (ST 203) is received from the macro base station eNB, where the handover command includes configuration information and a CSI-RS measurement list indicating CSI measurements and reporting target in a different macro base station that can be a handover destination. [0080]-[0082], Figs. 9, 10 and 12 show that the CSI list includes CSI-RS configurations, where the CSI-RS configuration indicate different resources used for the CSI-RSs), 
wherein a measurement report message associated with the target cell is transmitted, from the terminal to the source base station on a serving cell, in response to a measurement reporting (Nishio, Fig. 13, [0168]-[0171], the UE transmits the measurement report for a different cell that is the measurement target to the eNB, where the measurement report is transmitted when the measurement result satisfies a condition, such as higher than a predetermined threshold (Th_crs)).

Nishio teaches the claimed limitations as stated above. Nishio does not explicitly teach the following features: regarding claim 14, delivering a radio resource control (RRC) reconfiguration message of a target cell to a source base station based on a handover request from the source base station; and 
a handover command message including resource configuration for the target cell is transmitted on a serving cell from the source base station to the terminal based on the delivered RRC reconfiguration message of the target cell, wherein a measurement report message associated with the target cell includes at least one of an identifier of a synchronization signal (SS) block associated with a best beam of the target cell or an identifier of CSI-RS associated with a best beam of the target cell is transmitted.

However, Bufe teaches delivering a radio resource control (RRC) reconfiguration message of a target cell to a source base station based on a handover request from the source base station (Bufe, Fig. 1, [0024], the target eNB transmits to the source eNB a handover request acknowledgement message which contains a RRC Connection Reconfiguration message (step S2-3) based on a Handover Request message from the source eNB (step S2-1)); and 
a handover command message including resource configuration for the target cell is transmitted on a serving cell from the source base station to the terminal based on the delivered RRC reconfiguration message of the target cell (Bufe, Fig. 1, [0024]-[0026], based on the RRC Connection Reconfiguration message obtained from the target eNB, the source eNB transmits a Handover command message to the UE, where the Handover command message includes an information element indicating usage of one of the first signaling and the second signaling scheme).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishio to have the features, as taught by Bufe, in order to assist the target eNB in making the decision between different signaling and avoiding a complicated network, and thus, avoiding a complicated operation and management (O&M) configuration effort (Bufe, [0009]-[0012]).

Nishio and Bufe teach the claimed limitations as stated above. Nishio and Bufe do not explicitly teach the following features: regarding claim 14, wherein a measurement report message associated with the target cell includes at least one of an identifier of a synchronization signal (SS) block associated with a best beam of the target cell or an identifier of CSI-RS associated with a best beam of the target cell is transmitted.

However, Harada teaches wherein a measurement report message associated with the target cell includes at least one of an identifier of a synchronization signal (SS) block associated with a best beam of the target cell (Harada, [0028], [0032], [0067]-[0068], the UE reports measurement results to the base station, where the measurement results include the SS block indices used for the measurements. The SS block indices are associated with beams used for the measurements. The measurement results with SS block indices are associated with the highest received quality. The measurement includes cell-level measurements, where the UE detects cells and issues a measurement report) or an identifier of CSI-RS associated with a best beam of the target cell is transmitted (Harada, [0030], the UE measures and reports the CSI-RSs, and the network dynamically switches the TRP to use for transmission/reception with the UE based on the reported results. [0032], [0044]-[0045], measurement reports are performed using CSI-RSs for selecting beams. The MRS is an existing reference signal (i.e. CSI-RS). [0069], the UE receives information about configuration of the measurements. [0084], the measurement results reported by the UE to the base station includes the indices of MRSs resources. The MRSs resources are associated with beam IDs. The measurement results with the indices of MRSs resources are associated with the highest received quality. [0085], the MRS resource configurations are used by the UE for cell measurement of a neighboring cell).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishio and Bufe to have the features, as taught by Harada, in order to allow the UE to perform cell-level measurements in idle/connected mode, beam-level measurements in connected mode and so on, with little signaling load (Harada, [0049]).

As to claim 15, Nishio teaches a source base station (Nishio, Fig. 3, [0024], [0046], Fig. 13, [0167], a macro base station (eNB)), comprising: 
a communicator (Nishio, Fig. 3, [0024], [0046], Fig. 13, [0167], the eNB includes a transmitting section and receiving section); and 
a processor coupled with the communicator and configured to control to (Nishio, Fig. 3, [0024], [0046], Fig. 13, [0167], the eNB includes a control section coupled to the transmitting section and receiving section): 
receive, on a serving cell from a terminal, a measurement report message associated with a target cell in response to a measurement reporting (Nishio, Fig. 13, [0168]-[0171], the UE transmits a measurement report for a different cell that is the measurement target to the eNB, where the measurement report is transmitted when the measurement result satisfies a condition, such as higher than a predetermined threshold (Th_crs)), and
transmit, on the serving cell to the terminal, a handover command message including resource configuration of CSI-RSs for the target cell, based on the obtained RRC reconfiguration message of the target cell (Nishio, Fig. 13, [0171], [0177], the UE receives a handover command (ST203) from the eNB, where the handover command includes configuration information and a CSI-RS measurement list indicating CSI measurements and reporting target in a different macro base station that can be a handover destination. [0080]-[0082], Figs. 9, 10 and 12 show that the CSI list includes CSI-RS configurations, where the CSI-RS configuration indicate different resources used for the CSI-RSs), 
wherein a random access preamble transmitted from the terminal to the target cell corresponds to a CSI-RS which is selected from the CSI-RSs by measuring a subset of the CSI- RSs (Nishio, Fig. 13, [0171]-[0172], [0175]-[0176], the UE transmits a RACH to the handover destination base station (ST 204) after measuring and reporting a CSI-RS from the CSI-RS candidate list that satisfy the measurement reporting condition).

Nishio teaches the claimed limitations as stated above. Nishio does not explicitly teach the following underlined features: regarding claim 15, the measurement report message including at least one of an identifier of a synchronization signal (SS) block associated with a best beam of the target cell or an identifier of channel state information reference signal (CSI-RS) associated with a best beam of the target cell,
obtain, from a target base station, a radio resource control (RRC) reconfiguration message of the target cell, and 
transmit, on the serving cell to the terminal, a handover command message including resource configuration for the target cell, based on the obtained RRC reconfiguration message of the target cell.

However, Bufe teaches obtain, from a target base station, a radio resource control (RRC) reconfiguration message of the target cell (Bufe, Fig. 1, [0024], the target eNB transmits to the source eNB a handover request acknowledgement message which contains a RRC Connection Reconfiguration message (step S2-3)), and 
transmit, on the serving cell to the terminal, a handover command message including resource configuration for the target cell, based on the obtained RRC reconfiguration message of the target cell (Bufe, Fig. 1, [0024]-[0026], based on the RRC Connection Reconfiguration message obtained from the target eNB, the source eNB transmits a Handover command message to the UE, where the Handover command message includes an information element indicating usage of one of the first signaling and the second signaling scheme).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishio to have the features, as taught by Bufe, in order to assist the target eNB in making the decision between different signaling and avoiding a complicated network, and thus, avoiding a complicated operation and management (O&M) configuration effort (Bufe, [0009]-[0012]).

Nishio and Bufe teach the claimed limitations as stated above. Nishio and Bufe do not explicitly teach the following features: regarding claim 15, the measurement report message including at least one of an identifier of a synchronization signal (SS) block associated with a best beam of the target cell or an identifier of channel state information reference signal (CSI-RS) associated with a best beam of the target cell.

However, Harada teaches the measurement report message including at least one of an identifier of a synchronization signal (SS) block associated with a best beam of the target cell (Harada, [0028], [0032], [0067]-[0068], the UE reports measurement results to the base station, where the measurement results include the SS block indices used for the measurements. The SS block indices are associated with beams used for the measurements. The measurement results with SS block indices are associated with the highest received quality. The measurement includes cell-level measurements, where the UE detects cells and issues a measurement report) or an identifier of channel state information reference signal (CSI-RS) associated with a best beam of the target cell (Harada, [0030], the UE measures and reports the CSI-RSs, and the network dynamically switches the TRP to use for transmission/reception with the UE based on the reported results. [0032], [0044]-[0045], measurement reports are performed using CSI-RSs for selecting beams. The MRS is an existing reference signal (i.e. CSI-RS). [0069], the UE receives information about configuration of the measurements. [0084], the measurement results reported by the UE to the base station includes the indices of MRSs resources. The MRSs resources are associated with beam IDs. The measurement results with the indices of MRSs resources are associated with the highest received quality. [0085], the MRS resource configurations are used by the UE for cell measurement of a neighboring cell).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishio and Bufe to have the features, as taught by Harada, in order to allow the UE to perform cell-level measurements in idle/connected mode, beam-level measurements in connected mode and so on, with little signaling load (Harada, [0049]).

As to claim 16, Nishio teaches a target base station (Nishio, [0050], Fig. 6, [0061]-[0064], Fig. 13, [0167], [0284]-[0285], a target cell includes a base station), comprising: 
a communicator (Nishio, [0050], Fig. 6, [0061]-[0064], Fig. 13, [0167], [0284]-[0285], the target cell includes a transmitting section and receiving section); and 
a processor coupled with the communicator and configured to control to (Nishio, [0050], Fig. 6, [0061]-[0064], Fig. 13, [0167], [0284]-[0285], the target cell includes an inter-base IF implemented in a processor): 
receive, on the target cell from a terminal a random access preamble corresponding to a channel state information reference signal (CSI-RS) which is selected from CSI-RSs for the target cell by measuring a subset of the CSI-RSs for the target cell (Nishio, Fig. 13, [0171]-[0172], [0175]-[0176], the UE transmits a RACH to the handover destination base station (ST 204) after measuring and reporting a CSI-RS from the CSI-RS candidate list that satisfy the measurement reporting condition), 
wherein the random access preamble is received after a handover command message including resource configuration of the CSI-RSs for the target cell is transmitted on a serving cell from the source base station to the terminal based on the delivered RRC reconfiguration message of the target cell (Nishio, Fig. 13, [0171]-[0172], [0175]-[0177], the target cell received the RACH from the UE (ST204) after the UE receives a handover command message (ST 203) is received from the macro base station eNB, where the handover command includes configuration information and a CSI-RS measurement list indicating CSI measurements and reporting target in a different macro base station that can be a handover destination. [0080]-[0082], Figs. 9, 10 and 12 show that the CSI list includes CSI-RS configurations, where the CSI-RS configuration indicate different resources used for the CSI-RSs).,
wherein a measurement report message associated with the target cell is transmitted, from the terminal to the source base station on a serving cell, in response to a measurement reporting (Nishio, Fig. 13, [0168]-[0171], the UE transmits the measurement report for a different cell that is the measurement target to the eNB, where the measurement report is transmitted when the measurement result satisfies a condition, such as higher than a predetermined threshold (Th_crs)).

Nishio teaches the claimed limitations as stated above. Nishio does not explicitly teach the following features: regarding claim 16, deliver a radio resource control (RRC) reconfiguration message of a target cell to a source base station based on a handover request from the source base station, and 
a handover command message including resource configuration for the target cell is transmitted on a serving cell from the source base station to the terminal based on the delivered RRC reconfiguration message of the target cell,
wherein a measurement report message associated with the target cell includes at least one of an identifier of a synchronization signal (SS) block associated with a best beam of the target cell or an identifier of CSI-RS associated with a best beam of the target cell is transmitted.

However, Bufe teaches deliver a radio resource control (RRC) reconfiguration message of a target cell to a source base station based on a handover request from the source base station (Bufe, Fig. 1, [0024], the target eNB transmits to the source eNB a handover request acknowledgement message which contains a RRC Connection Reconfiguration message (step S2-3) based on a Handover Request message from the source eNB (step S2-1)), and 
a handover command message including resource configuration for the target cell is transmitted on a serving cell from the source base station to the terminal based on the delivered RRC reconfiguration message of the target cell (Bufe, Fig. 1, [0024]-[0026], based on the RRC Connection Reconfiguration message obtained from the target eNB, the source eNB transmits a Handover command message to the UE, where the Handover command message includes an information element indicating usage of one of the first signaling and the second signaling scheme).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishio to have the features, as taught by Bufe, in order to assist the target eNB in making the decision between different signaling and avoiding a complicated network, and thus, avoiding a complicated operation and management (O&M) configuration effort (Bufe, [0009]-[0012]).

Nishio and Bufe teach the claimed limitations as stated above. Nishio and Bufe do not explicitly teach the following features: regarding claim 16, wherein a measurement report message associated with the target cell includes at least one of an identifier of a synchronization signal (SS) block associated with a best beam of the target cell or an identifier of CSI-RS associated with a best beam of the target cell is transmitted.

However, Harada teaches wherein a measurement report message associated with the target cell includes at least one of an identifier of a synchronization signal (SS) block associated with a best beam of the target cell (Harada, [0028], [0032], [0067]-[0068], the UE reports measurement results to the base station, where the measurement results include the SS block indices used for the measurements. The SS block indices are associated with beams used for the measurements. The measurement results with SS block indices are associated with the highest received quality. The measurement includes cell-level measurements, where the UE detects cells and issues a measurement report) or an identifier of CSI-RS associated with a best beam of the target cell is transmitted (Harada, [0030], the UE measures and reports the CSI-RSs, and the network dynamically switches the TRP to use for transmission/reception with the UE based on the reported results. [0032], [0044]-[0045], measurement reports are performed using CSI-RSs for selecting beams. The MRS is an existing reference signal (i.e. CSI-RS). [0069], the UE receives information about configuration of the measurements. [0084], the measurement results reported by the UE to the base station includes the indices of MRSs resources. The MRSs resources are associated with beam IDs. The measurement results with the indices of MRSs resources are associated with the highest received quality. [0085], the MRS resource configurations are used by the UE for cell measurement of a neighboring cell).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishio and Bufe to have the features, as taught by Harada, in order to allow the UE to perform cell-level measurements in idle/connected mode, beam-level measurements in connected mode and so on, with little signaling load (Harada, [0049]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473